           Case 1:20-cr-00541-PGG Document 25
                                           24 Filed 08/16/21
                                                    08/13/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                   Tel: (212) 571-5500
Robert A. Soloway                                                                  Fax: (212) 571-5507
David Stern

Rachel Perillo
                                                                 June 15, 2021
By ECF & Email
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Mousa Shahin                         August 14, 2021
                 20 Cr. 541 (PGG)

Dear Judge Gardephe:

        I am the attorney for Mr. Shahin on the above referenced matter. I write without
objection from the attorney for the government, George Turner, or Mr. Shahin’s Pretrial Services
Officer, Karina Vilefort, seeking a temporary modification of Mr. Shahin’s conditions of release
allowing him to travel to Harrison, New Jersey this Sunday, August 15, 2021, to play in a soccer
game sponsored by his soccer company, Soccerroof. The game is expected to begin at 8:30 a.m.
and end by 1:00 p.m.

        Mr. Shahin pleaded guilty to a three count information on October 14, 2020 in full
satisfaction of the indictment. His sentencing is scheduled for October 8, 2021. His present
conditions of release permit him to travel to Patterson, New Jersey to play soccer on Sunday
afternoons until he is sentenced; however, this Sunday, the game will be at the Red Bull Stadium
in Harrison, New Jersey in the morning. Accordingly, it is respectfully requested that Mr.
Shahin’s bond conditions be temporarily modified to permit travel to Harrison, New Jersey on
August 15, 2021 for the purpose of playing in his soccer game.

        If you have any questions regarding this application please contact my office.

                                                                       Respectfully submitted,
                                                                              /s/
                                                                       David Stern
